Citation Nr: 1539008	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the thoracic spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that continued a 10 percent disability evaluation for the Veteran's thoracic spine disability.

The Board notes that the Veteran has also filed claims for entitlement to a TDIU, and for entitlement to SMC based on the need for aid and attendance or by reason of being housebound.  See, e.g., DBQ (A&A and Housebound), March 2015; Form 21-8940, November 2008.  The Board has added these claims to the instant appeal as part and parcel to the Veteran's increased rating claim.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (TDIU inferred); Akles v. Derwinski, 1 Vet. App 118 (1991) (SMC inferred).

In August 2012, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Albuquerque, New Mexico.  A transcript of the proceeding has been associated with the claims file.

A January 2014 Board decision awarded a higher 20 percent disability rating for the Veteran's thoracic spine disability for the period prior to January 17, 2012 - the rating thereafter was already 20 percent.  The Board denied entitlement to a disability rating in excess of 20 percent for the entire period on appeal.

The Veteran filed a notice of appeal to the Court of Appeals for Veterans Claims (Court).  An April 2015 order of the Court granted a joint motion by the parties to vacate the January 2014 Board decision to the extent that it denied entitlement to a disability rating in excess of 20 percent for the Veteran's thoracic spine disability, and remanded the claim for further appellate review by the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD), and to a temporary total disability (TTD) rating for CAD, have been raised by the record, but have not been adjudicated by the agency or original jurisdiction (AOJ).  See Correspondence, March 2015; Form 21-526EZ, March 2015.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's thoracic spine disability is currently assigned a 20 percent disability rating under Diagnostic Code 5242, effective September 17, 2007.  He seeks an increased rating.  Also, the Veteran claims entitlement to a TDIU, and to SMC based on the need for aid and attendance or at the housebound rate.

As noted in the introduction, an April 2015 order of the Court vacated the January 2014 Board decision to the extent it denied entitlement to a disability rating in excess of 20 percent for the Veteran's thoracic spine disability.  In short, the joint motion for remand by the parties cited inadequacies in the extraschedular reasons and bases in the Board decision.  This matter is now remanded by the Court to the Board for further appellate review.

The Veteran was last provided with a VA examination relating to his thoracic spine disability in January 2012.  Recently, however, the Veteran filed a March 2015 DBQ completed by Dr E.B. of Mercy Family Medical relating his claim for SMC.  Dr E.B. noted in her report that the Veteran's arthritis and certain respiratory conditions affected his daily activities and functioning.  Dr E.B. noted the Veteran was not able to prepare his own meals or dress himself, and that he was not able to walk more than one block, albeit the Board notes it is not clear whether these limitations involved his thoracic spine disability, or unrelated respiratory conditions.  The Veteran's Mercy private treatment records dated from January 2015 to March 2015 were recently associated with the claims file, which document among other things his home health nursing visits and various difficulties with daily activities, albeit the Board notes that these records relate mostly to cardiac management.  By contrast, the last January 2012 VA examination report noted, among other things, that at that time the Veteran was exercising one to two hours daily to help with his back.  Thus, the March 2015 DBQ indicates that the Veteran's thoracic spine disability may have worsened since the last VA examination in January 2012.  Based thereon, the Board will remand the claims so that the Veteran may be afforded a new VA examination to address the current severity of his thoracic spine disability.

On remand, the Veteran's more recent VA treatment records dated since July 2014 should also be associated with the claims file.

Also, all of the Veteran's chiropractic records from M.W. of Spizzerinctum dated since August 2007 should be associated with the claims file.

Also, as noted in the introduction, the Board has inferred the issues on appeal as including entitlement to SMC and to a TDIU.  The Veteran should be provided with VCAA-compliant notice on these claims.

As it relates to the Veteran's claim for a TDIU, the Board notes that the Veteran is presently service-connected for, among other things, coronary artery disease (CAD) currently rated as 60 percent disabling, thereby meeting the schedular requirements of having at least one disability rated as 60 percent disabling.  See 38 C.F.R. § 4.16 (2015).  

Several private cardiology records were recently associated with the claims file, which reflect the Veteran's recent history of aortic valve replacement and coronary artery bypass surgery in July 2014.  A January 2015 cardiology record from Mercy explains that the Veteran experienced complicated and prolonged complications including respiratory failure requiring tracheostomy, and renal failure requiring dialysis and a G-tube.  Also of record are the Veteran's recent home health records from Mercy dated from January 2015 to March 2015 documenting his cardiac management and showing that he experienced difficulties with various activities.  

Despite the above history, a November 2014 VA medical opinion briefly provides that no change in medical opinion was warranted since the January 2012 VA examination.  The Board notes that several of the Veteran's above-discussed recent cardiology records were not associated with the claims file until March 2015, after the November 2014 VA medical opinion was provided.

In light of the Veteran's rather significant recent medical history relating to his service-connected CAD, on remand, the Board finds that he should also be afforded a new VA examination relating to his CAD to address the functional impairment caused by the Veteran's CAD with regard to his ability to perform tasks, including sedentary and physical tasks.  As noted in the introduction, the issue of entitlement to an increased rating for the Veteran's CAD, and for entitlement to a TTD relating to treatment for his CAD, have both been referred to the AOJ for adjudication.

As a final matter, it appears that the RO made recent requests for the Veteran's private treatment records from Littleton relating to the Veteran's CAD, but the records were never received.  Therefore, on remand, the Veteran should be notified that the records were unable to be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA-compliant notice regarding his claims for TDIU and SMC based on the need for aid and attendance or by reason of being housebound.

Also, notify the Veteran that his private treatment records from Littleton were unable to be obtained, and explain the development that was performed to obtain the records.

2.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since July 2014.

3.  Associate with the claims file all of the Veteran's chiropractic records from M.W. of Spizzerinctum dated since August 2007.

4.  After the above development has been completed, schedule a new VA spine examination to address the current severity of his service-connected thoracic spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should comment as to whether the Veteran's thoracic spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note the additional functional limitation, if any, resulting therefrom.  To the extent feasible, this should be expressed in terms of additional degrees of limitation of motion.  If not feasible, please ask the examiner to explain.

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups.  To the extent feasible, this should be expressed in terms of additional degrees of limitation of motion.  If not feasible, please ask the examiner to explain.

The examiner should also specifically address whether the Veteran's thoracic spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his thoracic spine disability.  

Also please ask the VA examiner to interview the Veteran as to his education, training, and work history.  The examiner should provide an opinion addressing the functional impairment caused by the Veteran's thoracic spine disability with regard to his ability to perform tasks, including sedentary and physical tasks.

5.  After the above development in paragraphs (1) and (2) has been completed, schedule a new VA examination to be performed by a cardiologist to address the current severity of the Veteran's service-connected CAD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to interview the Veteran as to his education, training, and work history.  The examiner should provide an opinion addressing the functional impairment caused by the Veteran's CAD and related complications with regard to his ability to perform tasks, including sedentary and physical tasks.

6.  Then, readjudicate the claims.   If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, these claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

